               Case 19-50586-BLS         Doc 36      Filed 01/19/21   Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In Re:                                          :   Chapter 11
                                                 :
 Woodbridge Group of Companies, LLC              :   Case No.: 17-12560 (BLS)
                                                 :
                     Debtor.                     :
                                                 :
 Michael Goldberg, as Liquidating Trustee of     :
 the Woodbridge Liquidation Trust,               :   MEDIATION STATUS REPORT
 successor in interest to the estates of         :
 Woodbridge Group of Companies, et al.,          :
                                                 :
                     Plaintiff,                  :   Adv. Proc. No.: 19-50586 (BLS)
 v.                                              :
                                                 :
 Larry A. Norton,                                :
                                                 :
                    Defendant.                   :
                                                 :
                                                 :

        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

          X             A mediation session scheduled to occur on April 6, 2021.

                        A mediation session needs to be scheduled, but the mediator has been
                        unable to arrange a date and time.

                        OTHER:


Dated: January 19, 2021                        /s/ Judith K. Fitzgerald
                                             Judith K. Fitzgerald (PA I.D. No. 18110)
                                             Tucker Arensberg, P.C.
                                             1500 One PPG Place
                                             Pittsburgh, PA 15222
                                             (412) 594-1212




TADMS:5445393-1 035888-190631
